 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

 

UNITED STATES OF AMERICA : Hon. Freda L. Wolfson:
Vv. : Crim. No. 19-690 (FLW)
RANDOLPH MCLEOD : ANTISHUTTLING WAIVER

I, Randolph McLeod, having discussed with my attorney the
possible effect of the Interstate Agreement on Detainers on my case, do hereby
state and agree:

1. I previously have been sentenced to serve a term of
imprisonment by a state court in the State of New Jersey. I have not completed
serving the term of imprisonment and am currently incarcerated at Northern
State Prison in Newark, New Jersey, in the custody of the New Jersey
Department of Corrections.

2. I now face federal criminal charges in the United States
District Court for the District of New Jersey for possession of a firearm by a
previously convicted felon, and for that reason I have been taken into federal
custody and brought to Trenton, New Jersey for an initial appearance and
arraignment on October 22, 2019.

3. I have been advised that the Interstate Agreement on
Detainers (18 U.S.C. appendix 2) may apply to my case and that, if it does, I

have the right to remain in federal custody, and not be returned to state
custody, until the trial on the federal charge described above is completed and
the sentence has been imposed.

4, Knowing this, I desire to and do hereby waive my right to
remain in federal custody, and I request to be promptly returned to state
custody, prior to the completion of my trial on the federal charge.

-3. This waiver of my right to remain in federal custody applies
to any future proceedings in which I am brought into federal custody in
connection with the federal charge, unless and until I decide to re-invoke my
right to remain in federal custody.

Dated: October 22, 2019

 

 

Ra dolph McLeod
Defendant

 

 

Counsel for Defendant

hy VAY
HON. /FREDA L. WOLFSON
CHIEF JUDGE
